                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               EASTERN DIVISION

CHRISTOPHER LUKE RADFORD,                           )
                                                    )
           Plaintiff,                               )
                                                    )
v.                                                  )        CIVIL ACTION NO. 3:18-CV-003-SRW
                                                    )                     (WO)
                                                    )
ZACHARY HARRELSON – ALABAMA                         )
STATE TROOPER,                                      )
                                                    )
           Defendant.                               )

                          MEMORANDUM OPINION and ORDER

                                       I. INTRODUCTION

        This 42 U.S.C. § 1983 action is pending before the court on a complaint filed by

Christopher Luke Radford, a pre-trial detainee at the time he filed the complaint. In the

instant case, Radford challenges the constitutionality of actions taken against him by the

defendant during the investigation of a June 13, 2017 car accident that involved the death

of an occupant of the vehicle. On August 7, 2018, Radford filed a motion to dismiss this

case. Doc. 19. On August 15, 2018, the defendant filed a stipulation of dismissal stating

that “the defendant will stipulate and agree to dismissal of the above-styled action.” Doc.

20.1




1
 Although the defendant asserts that his stipulation of dismissal is filed pursuant to Rule 41, F.R.Civ.P.
41(a)(1)(A)(ii), this rule only permits voluntary dismissal by the plaintiff. Moreover, dismissal by
stipulation is not appropriate unless the stipulation is “signed by all parties who have appeared.” Id. The
stipulation of dismissal is not signed by the plaintiff.
       Upon consideration of the plaintiff’s motion to dismiss and the defendant’s

stipulation of dismissal, the court finds that the plaintiff’s motion to dismiss is due to be

granted and this case dismissed without prejudice.

                                    II. DISCUSSION

       Dismissal without prejudice at the insistence of the plaintiff is committed to the

sound discretion of this court, see Rule 41(a)(2), F.R.Civ.P., and absent some plain legal

prejudice to the defendants, denial of the dismissal constitutes an abuse of this court’s

discretion. McCants v. Ford Motor Company, Inc., 781 F.2d 855 (11th Cir. 1986).

Litigation costs, inconvenience to the defendant, or the prospect of a second or subsequent

lawsuit do not constitute clear legal prejudice. Id.; see also Durham v. Florida East Coast

Railway Company, 385 F.2d 366 (5th Cir. 1967). After review of the pleadings filed by

the parties, the court concludes that this case is due to be dismissed without prejudice on

the motion of the plaintiff.

                                   III. CONCLUSION

       Accordingly, it is ORDERED that:

       1. The plaintiff’s motion to dismiss is GRANTED.

       2. This case is DISMISSED without prejudice.

       3. Costs are taxed against the plaintiff.

       A separate Final Judgment will be entered in accordance with this Memorandum

Opinion and Order.




                                              2
Done, on this the 3rd day of October, 2018.
                                              /s/ Susan Russ Walker
                                              Susan Russ Walker
                                              United States Magistrate Judge




                                     3
